Name: Commission Regulation (EEC) No 184/82 of 27 January 1982 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 20/ 16 Official Journal of the European Communities 28 . 1 . 82 COMMISSION REGULATION (EEC) No 184/82 of 27 January 1982 fixing the import levies on frozen sheepmeat and goatmeat quotations and other information known to the Commission , that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 899/81 (2), and in particular the first paragraph of Article 1 1 thereof, Whereas the import levies on frozen sheepmeat and goatmeat were fixed by Regulation (EEC) No 926/81 (3), as last amended by Regulation (EEC) No 3705/81 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 926/81 to the The import levies on frozen sheepmeat and goatmeat shall be set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 February 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 January 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183 , 16 . 7 . 1980, p . 1 . ( 2) OJ No L 90 , 4 . 4 . 1981 , p . 26 . (3) OJ No L 93 , 6 . 4 . 1981 , p . 38 . ( «) OJ No L 369, 24 . 12 . 1981 , p . 46 . 28 . 1 . 82 Official Journal of the European Communities No L 20/ 17 ANNEX to the Commtssion Regulation of 27 January 1982 fixing the import levies on frozen sheep ­ meat and goatmeat (ECU/100 kg) CCT Week No 44 Week No 45 Week No 46 Week No 47 heading from 1 to 7 from 8 to 14 from 15 to 21 from 22 to 28 No February 1982 (') February 1982 (') February 1 982 (') February 1982 (') 02.01 A IV b) 1 51-623 53-520 54-968 57-938 2 36136 37-464 38-478 40-557 3 56-785 58-872 60-465 63-732 4 67-110 69-576 71-458 75-319 5 aa) 67-110 69-576 71-458 75-319 bb) 93-954 97-406 100-042 105-447 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulation (EEC) No 3019/81 and Commission Regulation (EEC) No 20/82.